Exhibit 99.1 For Immediate Release MAGUIRE PROPERTIES COMPLETES DISPOSITION OF CENTRALORANGECOUNTY OFFICE PROPERTY LOS ANGELES, September2,2008 – Maguire Properties, Inc. (NYSE:MPG), a Southern California-focused real estate investment trust, announced today that it has completed the sale of City Plaza in Central Orange County, California to an entity owned by Hudson Capital LLC. This disposition is part of the Company’s previously announced plan to sell certain OrangeCounty properties in order to eliminate project debt and funding obligations and improve Funds from Operations. The sale was structured in a cooperative arrangement with the project lender and the Company facilitated the conveyance of the property. Mr.
